DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 June 2021 has been entered.
Election/Restrictions
Claims 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 27 July 2017.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

Claims 1, 2, 4-8, 15, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jorion (US 2014/0197307) in view of Kolodziejczyk (US 5,430,406).
	In regard to claims 1, 2, 4, and 5, Jorion discloses an X-ray detector reset control circuit used in an X-ray analytical instrument, the instrument is configured to induce and analyze a series of events of induced X-rays, the circuit comprises:
(a) an X-ray detector configured to detect the events of induced X-rays with energy E keV and send detector analog voltage response signals indicative of the events of X-rays (e.g., “… detector 400 is a scintillation crystal (not shown) coupled to a photomultiplier (not shown, PMT) … x-rays …” in paragraphs 46 and 102);
(b) a charge-sensitive preamplifier connected to the detector and configured to amplify the response signals and produce amplified signals (e.g., “… preamplifier 416 is a simple current-to-voltage converter …” in paragraph 47 or alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the preamplifier is a charge-sensitive preamplifier in order to convert the current from the detector into a voltage);
(c) an analog-to-digital converter (ADC) for providing a digitization of the amplified signals, the ADC having an ADC output level and producing a series of digitized signal values corresponding to the events of X-rays, the series of signal values causing a stair-like increase of the ADC output level (e.g., see “… ADC 420 …” in paragraph 47 and “DOUT” in Figs. 4 and 13);
e.g., “… pulse height analyzer 402 (PHA) and operator interface 404. The operator interface 404 is shown for completeness and includes a memory controller/interface 406, a dedicated histogram memory 408 and a generic computer 410 …” in paragraph 46);
(e) a pulse indicator producing a fast pulse timing signal indicative of each of the events of X-rays (e.g., “… sequencer … sop is activated at the beginning of a pulse event … This allows registering every pulse event time of arrival with maximal resolution …” in paragraph 86), and wherein a predetermined peaking time tp is indicative of a time span required to establish the ADC output level after the corresponding fast pulse timing signal (e.g., “… forcing successive integrator resets to be separated by at least the length of the recorded impulse response (so successive responses do not overlap in time) …” in paragraph 55); and
(f) a micro-reset decision module and a micro-reset unit, wherein the decision module is configured to receive signal from the ADC and trigger a reset to decrease the ADC output level with a charge reset drop according an upper level reset criterion, for which the ADC level has surpassed an upper level threshold, and wherein the upper level reset criterion includes the ADC output level surpassing the upper level threshold and the peaking time tp elapsing since a most recent of the fast pulse timing signals (e.g., “… the integrator may be periodically reset to prevent overflow. This reset function is performed by the Integrator Reset Controller 424 (IRC) which generates reset signal (ARST=DAC(DRST)) through the auxiliary DAC 426 to keep integrator output headroom within acceptable range. While the ADC 420 output alone can be used to monitor the integrator 418 … the high resolution ADC 420 can complement the limit sensor's 422 low resolution, should more ” in paragraphs 48, 49, and 55).
While Jorion also discloses the implementation of more sophisticated predictive algorithms for periodically resetting the integrator to prevent overflow, the circuit of Jorion lacks an explicit description that the “more sophisticated predictive algorithms” include a pile-up reset criterion as a second reset criteria, for which corresponding fast pulse timing signals of two of the events of X-rays are within a predetermined peaking time of surpassing the upper level threshold, wherein the pile-up reset criterion includes the corresponding fast pulse timing signals of two of the events of X-rays being within the peaking time tp.  However, Kolodziejczyk teaches (fifth column 3 paragraph and ninth column 6 paragraph) that if “… it is desired only to measure the first pulse signal in a pile-up chain, one can adapt the reset circuit for resetting the integrated signal to zero after the readout circuit has read out the result signal … switch 6 is closed, either at pile-up or at the termination of the integration time, to reset the integrators to zero in preparation for the next measurement …”.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a pile-up reset criterion as a second reset criteria in the “more sophisticated predictive algorithms” of Jorion, in order to reset when the corresponding fast pulse timing signals of two of the events of X-rays are within the peaking time tp so as to only measure the first pulse signal in a pile-up chain.
6 which is dependent on claim 4, Jorion also discloses that the decision module triggers the reset after the ADC output level has surpassed the upper level threshold and the peaking time tp has elapsed since a most recent of the fast pulse timing signals (e.g., “… reset function is performed by the Integrator Reset Controller 424 (IRC) which generates reset signal (ARST=DAC(DRST)) through the auxiliary DAC 426 to keep integrator output headroom within acceptable range … integration of incoming pulse events increases the AOUT rate of climb, shortening travel-up intervals as additional reset cycles are initiated to account for the additional charge collection (see hot cycle, FIG. 6) … forcing successive integrator resets to be separated by at least the length of the recorded impulse response (so successive responses do not overlap in time) …” in paragraphs 48, 49, and 55).
	In regard to claim 7 which is dependent on claim 4, the circuit of Jorion lacks an explicit description that the decision module triggers the reset when the pile-up event indicative of more than one fast pulse timing signal occurs within the peaking time tp. However, Kolodziejczyk teaches (fifth column 3 paragraph and ninth column 6 paragraph) that if “… it is desired only to measure the first pulse signal in a pile-up chain, one can adapt the reset circuit for resetting the integrated signal to zero after the readout circuit has read out the result signal … switch 6 is closed, either at pile-up or at the termination of the integration time, to reset the integrators to zero in preparation for the next measurement …”.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the decision module of Jorion is configured to reset when more than one fast pulse timing signal occurs within the peaking time tp so as to only measure the first pulse signal in a pile-up chain.
8 which is dependent on claim 1, Jorion also discloses that the decision module further includes a lower level threshold, and is configured to ignore the reset decision when the ADC output level is lower than the lower level threshold (e.g., “… reset function is performed by the Integrator Reset Controller 424 (IRC) which generates reset signal (ARST=DAC(DRST)) through the auxiliary DAC 426 to keep integrator output headroom within acceptable range … integration of incoming pulse events increases the AOUT rate of climb, shortening travel-up intervals as additional reset cycles are initiated to account for the additional charge collection (see hot cycle, FIG. 6) … forcing successive integrator resets to be separated by at least the length of the recorded impulse response (so successive responses do not overlap in time) …” in paragraphs 48, 49, and 55).  Alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the decision module of Jorion is configured to ignore the reset decision when the ADC output level is lower than a lower level threshold in order to keep integrator output headroom within acceptable range.
	In regard to claim 15 which is dependent on claim 4, Jorion also discloses that the decision module is configured to execute a process which comprises the steps of:  a) receiving the signal values with the corresponding fast pulse timing signals, b) waiting until the ADC output level has surpassed an upper level threshold, c) waiting until the peaking time tp has elapsed since a most recent of the fast pulse timing signals, and d) triggering a reset (e.g., “… reset function is performed by the Integrator Reset Controller 424 (IRC) which generates reset signal (ARST=DAC(DRST)) through the auxiliary DAC 426 to keep integrator output headroom within acceptable range … integration of incoming pulse events increases the AOUT rate of climb, shortening travel-up intervals as additional reset cycles are initiated to account for the additional ” in paragraphs 48, 49, and 55).
	In regard to claim 16 which is dependent on claim 4, the circuit of Jorion lacks an explicit description that the decision module is configured to execute a process which comprises the steps of: a) receiving a first of the signal values with a first of the corresponding pulse timing signals, b) determining whether a second of the signal values with a second of the corresponding pulse timing signals is received before the peaking time tp has elapsed since the first of the pulse timing signals, c) determining whether the ADC output level is above a lower level threshold, and d) triggering a reset if b) and c) are true.  However, Kolodziejczyk teaches (fifth column 3 paragraph and ninth column 6 paragraph) that if “… it is desired only to measure the first pulse signal in a pile-up chain, one can adapt the reset circuit for resetting the integrated signal to zero after the readout circuit has read out the result signal … switch 6 is closed, either at pile-up or at the termination of the integration time, to reset the integrators to zero in preparation for the next measurement …”.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the decision module of Jorion is configured to reset when the ADC output level is above a lower level threshold with a second of the signal values with a second of the corresponding pulse timing signals is received before the peaking time tp has elapsed since the first of the pulse timing signals so as to only measure the first pulse signal in a pile-up chain.
18 which is dependent on claim 1, Jorion also discloses a regular preamplifier coupled with the charge sensitive preamplifier, further amplifying the amplified signals (e.g., “… a subsequent shaping amplifier …” in paragraph 47).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Jorion in view of Kolodziejczyk as applied to claim 1 above, and further in view of Baker (Matching the noise performance of the operational amplifier to the ADC, Texas Instruments Incorporated SLYT237 (2006), 10 pages).
	In regard to claim 17 which is dependent on claim 1, the circuit of Jorion lacks an explicit description that the preamplifier has a preamplifier root-mean-square (RMS) noise, the ADC has an ADC RMS noise, and wherein the amplification gain is set so that the preamplifier RMS noise is substantially equal to the ADC RMS noise.  However, Baker teaches (left column on pg. 9) that “… If the amplifier is too noisy, the ADC will reliably convert the noise from the amplifier circuit to the digital output. On the other hand, it is possible to have an ADC that is noisier than the amplifier circuit. If we choose an extremely low-noise amplifier without evaluating the system, we will probably spend too much money on one component or the other …”.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to match the noise performance of the preamplifier having a desired amplification gain to the ADC of Jorion, in order to optimize performance and expense.
Claims 19, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Jorion in view of Kolodziejczyk as applied to claim 1 above, and further in view of Warburton et al. (US 5,873,054).
In regard to claim 19 which is dependent on claim 1, the circuit of Jorion lacks an explicit description that the decision module comprises at least one logic unit which is a field programmable gate array.  However, reset decision modules are well known in the art (e.g., see “… FiPPI logic is implemented using a field programmable gate array (FPGA) for several reasons. First, this allows a fairly high density of logic to be implemented in a small space. Secondly, and even more important, the logic in FPGAs is not permanent, but is downloaded from a file prior to the start of operation. Thus, changing the operations performed by the logic can be done simply by changing the download file. This allows the logic to be readily modified, either to meet different operating conditions or to incorporate improvements in design, without having to make any physical circuit changes. In other embodiments, where either lower cost per unit or even higher operating speeds are desired, the FiPPI logic in the FPGA can be replaced by an application specific integrated circuit (ASIC) or other logic circuitry …” in the last column 13 paragraph of Warburton et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional reset decision module (e.g., comprising FPGA to achieve a desired cost per unit and/or a desired operating speed) for the reset decision module of Jorion and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional reset decision module (e.g., 
	In regard to claim 21 which is dependent on claim 1, the circuit of Jorion lacks an explicit description that the ADC is a 16-bit ADC having 65,536 least significant bits (LSBs) in the ADC output range, and incidence of an iron X-ray having E = 6.4 keV causes an increase in the ADC output level which is greater than 1,500 LSBs.  However, ADCs are well known in the art (e.g., see “… The number of ADC bits depends upon the interplay between cost, speed, and resolution of dynamic range … Adapting the design to other numbers of input bits will be readily understood by those skilled in digital electronics …” in the third column 9 paragraph of Warburton et al. ).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional ADC (e.g., a 16-bit ADC to achieve a desired cost, a desired speed, and/or a desired resolution of dynamic range) for the ADC of Jorion and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional ADC (e.g., a 16-bit ADC having 65,536 least significant bits in the ADC output range) as the ADC of Jorion.  It should be noted that an R of ~1/18 divided by 5.9 keV is ~0.95%/keV and thus the intended use of 6.4 keV would result in an output of 3988 LSBs from a 16-bit ADC.
22 which is dependent on claim 1, the circuit of Jorion lacks an explicit description that the ADC is a 16-bit ADC having 65,536 least significant bits (LSBs) in the ADC output range, and wherein the ADC output level increase divided by E is greater than 234 LSBs.  However, ADCs are well known in the art (e.g., see “… The number of ADC bits depends upon the interplay between cost, speed, and resolution of dynamic range … Adapting the design to other numbers of input bits will be readily understood by those skilled in digital electronics …” in the third column 9 paragraph of Warburton et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional ADC (e.g., a 16-bit ADC to achieve a desired cost, a desired speed, and/or a desired resolution of dynamic range) for the ADC of Jorion and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional ADC (e.g., a 16-bit ADC having 65,536 least significant bits in the ADC output range) as the ADC of Jorion.  It should be noted that an R of ~1/18 divided by 5.9 keV is ~0.95%/keV and thus the intended use would result in an output of 623 LSBs/keV from a 16-bit ADC.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Jorion in view of Kolodziejczyk as applied to claim 1 above, and further in view of Bastia et al. (An ).
	In regard to claim 20 which is dependent on claim 1, while Jorion also discloses (paragraph 48) that “… the high resolution ADC 420 can complement the limit sensor's 422 low resolution, should more sophisticated predictive algorithms be implemented …”, the circuit of Jorion lacks an explicit description that the decision module comprises at least one logic unit which is an application specific integrated circuit (ASIC).  However, reset decision modules are well known in the art (e.g., see “… a compact integrated CMOS circuit which performs both the functions of Readout Cell Reset and Pile-Up Rejection … designed to be as simple as possible in order to minimize its area occupation on the chip: it consists of one toggle-type Flip/Flop, one S/R latch, two OR gates and two AND gates with three-inputs …” in the third left column paragraph on pg. 414 of Bastia et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional reset decision module (e.g., comprising a fast logic unit, an AND-gate and an OR-gate) for the reset decision module of Jorion and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional reset decision module (e.g..
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Jorion in view of Kolodziejczyk and Baker as applied to claim 17 above, and further in view of Texas Instruments Incorporated (ADS8325 data sheet (August 2007), 36 pages).
	In regard to claim 23 which is dependent on claim 17, the circuit of Jorion lacks an explicit description that the ADC RMS noise is less than 1% of the ADC output level increase.  However, ADCs are well known in the art (e.g., see “… Very Low Noise: 3LSBPP …” for “… Effective number of bits ENOB … 13.8 … Bits …” on pp. 1 and 5 in Texas Instruments Incorporated’s ADS8325 data sheet).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional ADC (e.g., ADS8325 to achieve a desired resolution of 13.8 bits dynamic range) for the ADC of Jorion and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional ADC (e.g., ADS8325 having 3 LSB noise) as the ADC of Jorion.  It should be noted that an R of ~1/18 divided by 5.9 keV is ~0.95%/keV and thus the intended use of 6.4 keV would result in an ADC RMS noise that is less than 1% of the output of 3988 LSBs from the ADS8325.
Allowable Subject Matter
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the instant application is deemed to be directed to a nonobvious improvement over the invention disclosed in US 2014/0197307.  The improvement comprises in combination with other recited elements, wherein the micro-reset decision module further comprises a fast logic unit receiving the ADC output level and the fast pulse timing signal as input and producing an upper level reset signal and a pile-up reset enable signal as output, an AND-gate receiving the pile-up reset enable signal and the fast pulse timing signal as input and producing a pile-up reset signal as output and an OR-gate receiving the upper level reset signal and the pile-up reset signal as input and producing a reset signal, wherein the reset signal is the reset decision triggering the reset.
Response to Arguments
Applicant's arguments filed 4 June 2021 have been fully considered but they are not persuasive.
Applicant argues that Jorion and Kolodziejczyk do not establish each and every element of the claims because Kolodziejczyk defines a pile-up phenomenon as two pulses which have too short a distance in time to complete a full integration cycle and thus Kolodziejczyk does not teach or suggest the pile-up reset criterion of fast pulse timing signals of two of the events of X-rays are within a predetermined peaking time of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this case, Jorion teaches integrating an electronic input pulse at an integrating device to produce an integrated output signal indicative of energy deposited in a detection device when exposed to nuclear radiation (e.g., see “… detecting nuclear radiation at a detection device and generating an electronic input pulse indicative of energy deposited in the detection device. The method further includes the electronic input pulse at an integrating device to produce an integrated output signal and digitally sampling the integrated output signal of the integrating device at intervals to produce a stream of digital samples …” in the abstract).  In regard to producing an integrated output signal indicative of energy deposited in a detection device when exposed to nuclear radiation, Kolodziejczyk states (column 3, lines 34-49) that “… If it is desired only to measure the first pulse signal in a pile-up chain, one can adapt the reset circuit for resetting the integrated signal to zero after the readout circuit has read out the result signal. In principle, however, there is nothing to prevent the construction of a circuit wherein at the occurrence of the second pulse signal one reads out the value of the result signal without resetting it, and at the occurrence of a third pulse signal one reads off the result signal again. Then the measurement result for the second pulse signal can be found by forming the difference between the two readouts. The circuit would be somewhat more complicated but there may be circumstances under which one will accept this to obtain the higher measurement rate that can be obtained with such a circuit …”.  See also 
    PNG
    media_image1.png
    837
    1446
    media_image1.png
    Greyscale
 of Kolodziejczyk.  Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a pile-up reset criterion as a second reset criteria in the “more sophisticated predictive algorithms” of Jorion, in order to reset when the corresponding fast pulse timing signals of two of the events of X-rays are within the peaking time tp so as to only measure the first pulse signal in a pile-up chain.  Therefore, applicant's arguments are not persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shun Lee whose telephone number is (571)272-2439.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SL/
Examiner, Art Unit 2884

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884